Citation Nr: 9925448	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  This is an appeal from a September 1997 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
Sioux Falls, South Dakota, which denied entitlement to 
service connection for a hearing loss.  In August 1998 the 
veteran testified at a hearing before a member of the Board 
of Veterans Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  A hearing loss was not demonstrated during the veteran's 
period of active military service.

3.  A hearing loss was initially medically demonstrated many 
years following the veteran's release from active duty and 
has not been shown to be of service origin.  


CONCLUSION OF LAW

A hearing loss was not incurred in or aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
April 1946, do not reflect any complaints or findings 
regarding a hearing loss.  On the physical examination for 
separation from service his hearing to whispered and spoken 
voice was 15/15.  His hearing for a coin click was 20/20.  
His hearing for a watch was 40/40.  It was indicated that 
there was no ear disease or defects.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1996.  He referred to a loss of hearing 
beginning in the early spring of 1945 in the Caroline 
Islands.

The regional office later received an October 1996 report by 
Robert Rietz, M.D., indicating that the veteran had perfectly 
normal ears until he was assigned to the Caroline Islands in 
the Navy during World War II.  The humidity of the air 
produced a fungal type of infection in the ears which the 
Navy doctors felt persisted during all of the time that he 
was in the service.  At the time of discharge his ear was 
still having intermittent draining.  He also had some hearing 
loss in the left ear as well as the right ear during that 
episode.

It was further stated that on discharge from the Navy he had 
had recurrent problems with a draining left ear with a bad 
odor.  Physical examination performed in October 1996 showed 
a right ear that appeared to be normal.  The left ear had 
infection and irritation in it consistent with chronic 
infection problems that seemed to originate in the 
posterosuperior part of the eardrum which was retracted.  An 
audiogram performed showed a 32-decibel average on the right 
and a 43-decibel average on the left.  It was stated that the 
difference in the hearing was presumably due to the chronic 
infection.  Dr. Rietz stated that the ear would probably be a 
problem for the veteran for as long as he lived and that he 
might eventually have to have to an operation to clear out 
any residual infection.  

The regional office later received office records from Dr. 
Rietz reflecting the veteran's treatment for ear problems 
from September to December 1996.  In September 1996 it was 
noted that he had a draining left ear with intermittent 
hearing loss and ringing in both ears.  It was stated that he 
had a history of a draining left ear that had been a problem 
for him ever since he was in the Navy in World War II in the 
Caroline Islands.  He had worked around airplanes with much 
noise.  It was stated that his left ear had been draining on 
an intermittent basis for many years.  Examination showed the 
right ear to look very good.  The left ear had a posterior 
tympanic membrane perforation with much granulation tissue.  
The malleus appeared to be intact.  It was stated that the 
Weber test was something he did not hear very well. The Rinne 
test was normal bilaterally.  It was stated that he 
definitely had better hearing on the right than on the left 
for air conduction.  The assessments included bilateral 
essential tinnitus with the right ear being worse than the 
left, left tympanic membrane perforation with chronic 
recurrent infections and possible cholesteatoma.  In October 
1996 the assessment was left external otitis.  When he was 
seen in December 1996 he indicated that his ear felt much 
better.  An assessment was made of left-sided Eustachian tube 
dysfunction with unsafe retraction pockets but no evidence of 
recurrent purulence or discharge.  

The regional office also received records from private 
medical facilities including the Flandreau Clinic reflecting 
that the veteran was observed and treated for various 
conditions beginning in January 1970.  He was treated for a 
left hydrocele in January and February 1970.  He was 
subsequently treated for various conditions including a 
cough, pain in his knees, allergic dermatitis under the right 
eye, flu symptoms and low back pain.  He was seen at an eye 
clinic in September 1996 for cataract extraction and in the 
medical history it was indicated that he had had a lipoma 
beneath his right ear and left otitis externa.

The veteran was afforded a VA audiological examination in 
February 1997.  The test showed a moderate hearing loss in 
both ears.

During the course of the August 1998 hearing on appeal, the 
veteran related that he had been treated for an ear condition 
during World War II in the Caroline Islands prior to being 
shipped to Okinawa.  He related that his ear began draining 
and he had to be treated with medication at least once a 
week.  He stated that there was also an offensive odor along 
with the draining.  He stated that they had blamed the ear 
condition on the heat and humidity.  He related that they had 
washed the ear and put some kind of ointment on it.  He also 
kept it washed and clean.  He related that according to Dr. 
Rietz the fungus had caused his eardrum to deteriorate.  He 
indicated that his problem in service had involved only his 
left ear.  

There was also submitted in August 1998 a statement by the 
veteran's wife.  The veteran waived initial consideration of 
the statement by the regional office.  His wife indicated 
that they had met in the summer of 1942 and that the veteran 
had not had any problem hearing at that time.  She related 
that he had gone into the service in February 1944 and had 
come home on leave in May of that year.  He had no problem 
with his hearing at that time.  She stated that he went 
overseas in the fall of 1944 and returned in January 1946.  
She stated that at that time there was a noticeable 
difference in his hearing and on occasion he had an odor from 
his left ear.  He always complained about a constant ringing.  
She stated that since that time he had complained of 
discomfort in the left ear.  She related that his hearing had 
gotten worse and he had eventually gone to see Dr. Rietz.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss, a form of damage to the 
central nervous system, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran's service medical records, 
including the report of his physical examination for 
separation from service in April 1946, do not reflect any 
complaints or findings regarding an ear condition or hearing 
loss.  In fact, on the physical examination for separation 
from service his hearing in both ears was normal to whispered 
and spoken voice, coin click and a watch.  It was stated at 
that time that there was no ear disease or defect.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1996 and the VA regional office later 
received an October 1996 report by Dr. Rietz reflecting that 
a physical examination performed during that month showed 
infection and irritation in the left ear as well as a hearing 
loss.  However, that examination was conducted many years 
following the veteran's separation from military service and 
the findings on that examination would not tend to establish 
service incurrence of the hearing loss.  

Dr. Rietz did report that the veteran had perfectly normal 
ears until he had been assigned to the Caroline Islands in 
the Navy during World War II and that the humidity of the 
area produced a fungal infection in his ear which the Navy 
doctors felt persisted during all of the time that he was in 
service.  He further stated that at the time of the veteran's 
discharge his ear was still having intermittent draining and 
he had some hearing loss on the left during that episode.  
However, that information was obviously taken from history 
provided by the veteran since Dr. Rietz did not begin 
treating the veteran until late 1996.  

The other private medical records disclose that the veteran 
began receiving treatment for various conditions beginning in 
January 1970; however, those records do not reflect any 
reference to an ear disability or hearing loss until many 
years following the veteran's separation from military 
service.  Thus, those records do not provide any pertinent 
information regarding the veteran's claim for service 
connection for a hearing loss.  The VA audiological 
examination conducted in February 1997 which reflected a 
hearing loss in both ears was also conducted many years after 
service and would only serve to establish the current nature 
and extent of the veteran's hearing loss.  

The statement by the veteran's wife that was received in 
August 1998 indicates that she had met the veteran in the 
summer of 1942 and that he had had no problem hearing at that 
time.  She related that after he returned from service in 
1946 there was a noticeable difference in his hearing and on 
occasion he had an odor from his left ear.  She indicated 
that he also complained of a constant ringing and since that 
time had complained of discomfort in the left ear.  However, 
it must be considered that the statement of the veteran's 
wife was made many years after the reported events occurred 
and she is an interested party who is also a lay person with 
no medical training.  Thus, although the veteran may have had 
ear problems immediately after service, the nature of any 
such problems is unclear and the statement by the veteran's 
wife is considered insufficient to establish the presence of 
a hearing loss either during the veteran's active military 
service or to a disabling degree within a year after his 
discharge from service.  Under the circumstances, the Board 
is unable to conclude that the veteran's current hearing loss 
either developed coincident with his period of active 
military service or within one year following his separation 
from service.  Thus, service connection would not be 
warranted for the hearing loss either on a direct basis or 
under the presumptive provisions of the law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
August 1998 hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for a hearing loss is not 
established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

